
	
		II
		111th CONGRESS
		1st Session
		S. 1156
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Harkin (for himself,
			 Mr. Burr, Mr.
			 Sanders, Mr. Merkley, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Safe, Accountable, Flexible,
		  Efficient Transportation Equity Act: A Legacy for Users to reauthorize and
		  improve the safe routes to school program.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Routes to School Program
			 Reauthorization Act.
		2.Authorization of
			 appropriationsSection 1101(a)
			 of the SAFETEA–LU (119 Stat. 1155) is amended by striking paragraph (17) and
			 inserting the following:
			
				(17)Safe routes to school programFor the safe routes to school program under
				section 1404 of this Act, $600,000,000 for each of fiscal years 2010 through
				2014.
				.
		3.Safe routes to school programSection 1404 of the SAFETEA–LU (23 U.S.C.
			 402 note; 119 Stat. 1228) is amended to read as follows:
			
				1404.Safe routes to school program
					(a)Definition of vicinityIn this section, the term
				vicinity means, with respect to a school, the area within
				bicycling and walking distance of the school (approximately 2 miles).
					(b)EstablishmentSubject to this section, the Secretary
				shall establish and carry out a safe routes to school program for the benefit
				of children in kindergarten through the twelfth grade, with a preference for
				primary and middle schools.
					(c)PurposesThe purposes of the program shall
				be—
						(1)to enable and encourage children, including
				those with disabilities, to walk and bicycle to school;
						(2)to make bicycling and walking to school a
				safer and more appealing transportation alternative, thereby encouraging a
				healthy and active lifestyle from an early age and throughout adolescence;
				and
						(3)to facilitate the planning, development,
				and implementation of projects and activities that will improve safety and
				reduce traffic, fuel consumption, and air pollution in the vicinity of
				schools.
						(d)Apportionment of funds
						(1)In generalSubject to paragraphs (2) through (5),
				amounts made available to carry out this section for a fiscal year shall be
				apportioned among the States in the proportion that—
							(A)the total student enrollment in
				kindergarten through the twelfth grade in each State; bears to
							(B)the total student enrollment in
				kindergarten through the twelfth grade in all States.
							(2)Minimum apportionmentNo State shall receive an apportionment
				under this section for a fiscal year in an amount less than an amount equal to
				0.5 percent of the amounts made available to carry out this section for the
				fiscal year.
						(3)State incentive matching fund
							(A)In generalSubject to subparagraph (B), before
				apportioning amounts made available to carry out this section for a fiscal
				year, the Secretary shall set aside not more than 10 percent of the amounts to
				provide additional funds to States that match Federal funds with additional
				State funds for the purposes of this section.
							(B)RequirementsWith respect to additional funds set aside
				under subparagraph (A)—
								(i)the additional amount provided to a State
				from those funds shall be directly proportional to the amount of matching funds
				provided by the State; and
								(ii)any funds remaining after additional
				amounts are provided to States shall be distributed among all States in
				accordance with the formula described in paragraph (1).
								(4)Set-asides for administrative expenses,
				research, and evaluationBefore apportioning amounts made available
				to carry out this section for a fiscal year, the Secretary shall set
				aside—
							(A)not more than 1.5 percent of the amounts
				for use in paying the administrative expenses of the Secretary in carrying out
				this subsection; and
							(B)not less than 1.5 nor more than 2.5 percent
				of the amounts for use in carrying out research and evaluation activities under
				subsection (k).
							(5)Determination of student
				enrollmentsDeterminations
				under this subsection relating to student enrollments and funds provided to
				States shall be made by the Secretary.
						(e)Administration of amountsAmounts apportioned to a State under this
				section shall be administered by the department of transportation of the
				State.
					(f)Eligible recipientsAmounts apportioned to a State under this
				section shall be used by the State to provide financial assistance to State,
				local, and regional agencies (including nonprofit organizations), Indian
				tribes, and tribal organizations that demonstrate an ability to meet the
				requirements of this section.
					(g)Eligible projects and activities
						(1)Infrastructure-related projects
							(A)In generalAmounts apportioned to a State under this
				section may be used for the planning, design, and construction of
				infrastructure-related projects that will substantially improve the ability of
				students to walk, bicycle, or use other nonmotorized modes of transportation to
				school, including sidewalk improvements, traffic-calming and speed reduction
				improvements, pedestrian and bicycle crossing improvements, on-street bicycle
				facilities, off-street bicycle and pedestrian facilities, secure bicycle
				parking facilities, and traffic diversion improvements in the vicinity of
				schools.
							(B)Location of projectsInfrastructure-related projects under
				subparagraph (A) may be carried out on any public road or any bicycle or
				pedestrian pathway or trail in the vicinity of a school.
							(C)Safe routes to bus stops
								(i)Use of fundsEach State may use up to 10 percent of
				amounts apportioned to the State and used for infrastructure purposes under
				this section to assist eligible recipients in making infrastructure
				improvements that create safe routes to bus stops that are located outside of
				the vicinity of schools, as determined by the Secretary.
								(ii)Exclusion of structuresBus stop structures may not be constructed
				using amounts apportioned to a State under this section.
								(2)Noninfrastructure-related
				activities
							(A)In generalSubject to subparagraph (C), in addition to
				projects described in paragraph (1), amounts apportioned to a State under this
				section may be used for noninfrastructure-related activities to encourage
				walking, bicycling, and other nonmotorized forms of transportation to school,
				including for—
								(i)public awareness campaigns and outreach to
				press and community leaders;
								(ii)traffic education for children at a school,
				regardless of whether the children live in the vicinity of the school;
								(iii)traffic enforcement in the vicinity of
				schools;
								(iv)student sessions on bicycle and pedestrian
				safety, health, and environment; and
								(v)funding for training, volunteers, and
				managers of safe routes to school programs.
								(B)ManagementThe use of funds to pay managers of local
				safe routes to school programs shall be an allowable use of funding, and shall
				not be considered a prohibited, reoccurring cost.
							(C)Maximum allowable amountNot less than 10 percent nor more than 30
				percent of the amount apportioned to a State under this section for a fiscal
				year shall be used for noninfrastructure-related activities under this
				paragraph.
							(3)Planning grantsAmounts apportioned to a State under this
				section may be used to provide planning grants to assist eligible recipients in
				developing a comprehensive safe routes to school plan that encompasses
				infrastructure and noninfrastructure activities.
						(4)Equitable distributionEach State receiving an apportionment under
				this section shall ensure that funds to be used for infrastructure and
				noninfrastructure purposes are distributed in such a way that a fair balance of
				funding is provided to all types of communities, including low-income
				communities and urban, rural, and suburban school districts.
						(5)Safe routes to school
				coordinatorEach State
				receiving an apportionment under this section for a fiscal year shall use a
				sufficient amount of the apportionment to fund a full-time position of
				coordinator for the safe routes to school program of the State.
						(6)Advisory committeeEach State receiving an apportionment under
				this section shall form a multidisciplinary State advisory committee that
				includes relevant State agencies and other stakeholders (including nonprofit
				organizations, cities, and schools)—
							(A)to provide guidance on program
				structure;
							(B)to review applications for funding;
				and
							(C)to provide biennial progress reports on the
				implementation of safe routes to school program of the State.
							(h)Clearinghouse
						(1)In generalThe Secretary shall provide grants to a
				national nonprofit organization engaged in promoting safe routes to
				schools—
							(A)to operate a national safe routes to school
				clearinghouse;
							(B)to develop information and educational
				programs on safe routes to school;
							(C)to provide technical assistance and
				disseminate techniques and strategies used for successful safe routes to school
				programs, including for inclusion of children with disabilities;
							(D)to carry out a national awareness and
				promotion campaign on the benefits of walking and bicycling to school and
				driver safety in the vicinity of schools;
							(E)to maintain a national database of all
				projects assisted under this subsection; and
							(F)to collect data relating to the purposes of
				this program, including information on the prevalence of inclusion of children
				with disabilities.
							(2)FundingThe Secretary shall carry out this
				subsection using amounts set aside for administrative expenses under subsection
				(d)(4)(A).
						(i)Task force
						(1)In generalThe Secretary shall establish a permanent,
				national safe routes to school task force composed of individuals who are
				leaders in health, transportation, and education (including representatives of
				appropriate Federal agencies and nonprofit organizations), to assess and make
				recommendations on the implementation and evaluation of the safe routes to
				school program.
						(2)ReportsNot later than 30 months after the date of
				enactment of this paragraph, and not later than 90 days before the end of the
				final fiscal year for which funds are authorized to be appropriated to carry
				out this section, respectively, the Secretary shall submit to Congress a report
				that includes—
							(A)a description of the status of
				implementation of the safe routes to school program;
							(B)recommendations on strategies for
				successful implementation of that program; and
							(C)guidance on evaluation strategies for that
				program.
							(3)FundingThe Secretary shall carry out this
				subsection using amounts set aside for research and evaluation activities under
				subsection (d)(4)(B).
						(j)Treatment of projects
						(1)Noninfrastructure projectsA noninfrastructure project and an
				infrastructure project that does not involve or lead directly to construction
				for which assistance is provided under this section shall not be considered to
				be a project on a Federal-aid system for purposes of chapter 1 of title 23,
				United States Code.
						(2)Infrastructure projectsNot later than 1 year after the date of
				enactment of this section, the Secretary shall promulgate regulations for
				Federal-aid construction projects under this section that encourage the use of
				the programmatic categorical exclusion, expedited procurement techniques, and
				other best practices to facilitate productive and timely expenditure of funds
				for projects that are small, low-impact, and constructed within an existing
				built environment.
						(3)State processesThe Secretary shall work with State
				departments of transportation to ensure that the regulations promulgated
				pursuant to paragraph (2) are implemented consistently by States and staff of
				the Federal Highway Administration to avoid unnecessary delays in implementing
				projects and ensuring effective use of Federal funds.
						(k)Research and evaluation
						(1)In generalThe Secretary shall develop and implement a
				comprehensive evaluation plan that includes—
							(A)collaboration with the Centers for Disease
				Control and Prevention, the Environmental Protection Agency, and the Department
				of Education to develop measures of the effectiveness of safe routes to school
				with respect to health, safety, the environment, student academics, and student
				behavior;
							(B)mandatory collection of standardized
				evaluation data on those measures for any project funded under this
				section;
							(C)evaluation of data to determine the impact
				of safe routes to school on all purposes of the program, areas for improvement,
				and proven best practices at the national, State, and local levels; and
							(D)the issuance not less than annually of
				updated best practices on State and local implementation.
							(2)ResearchThe Secretary shall designate independent
				research organizations or authorities to conduct research and issue reports for
				wide dissemination that benefit the safe routes to school program,
				including—
							(A)robust, reliable, consistent, and frequent
				measures of the use and safety of nonmotorized modes of transportation,
				including walking and bicycling for school-related travel;
							(B)a school travel safety index capable of
				measuring both the mode share and crash history for school-related travel at
				the national, State, and local levels; and
							(C)such additional research as the Secretary
				determines will advance the safe routes to school program.
							(3)School sitingThe Secretary shall assemble a working
				group composed of representatives of the Department of Transportation, the
				Department of Health and Human Services, the Department of Education, the
				Centers for Disease Control and Prevention, the Environmental Protection
				Agency, States, and stakeholder groups (including nonprofit organizations and
				schools)—
							(A)to examine the complex issue of school
				siting (including the impact of school siting on levels of walking and
				bicycling to school); and
							(B)to develop and annually update
				recommendations, strategies, and best practices to assist States and local
				governments in making decisions about siting schools.
							(l)Funding
						(1)In generalExcept as provided in paragraphs (2) and
				(3), funds made available to carry out this section shall be available for
				obligation in the same manner as if the funds were apportioned under chapter 1
				of title 23, United States Code, except to the extent that the Secretary
				determines that any requirement of that title (other than section 113 of that
				title) is not consistent with the objectives of this section.
						(2)AvailabilityFunds made available to carry out this
				section—
							(A)shall not be transferable;
							(B)shall remain available for obligation for a
				period of 3 years beginning on the date on which the funds are made available;
				and
							(C)if allowed by a State to expire, shall be
				redistributed by the Secretary among States that obligated funds made available
				to the States during the 2-year period beginning on the date on which the funds
				were made available to the States.
							(3)Federal share
							(A)In generalThe Federal share of the cost of a project
				or activity carried out with funds made available under this section shall be
				100 percent.
							(B)Other funds
								(i)In generalA State or other eligible recipient of
				funds under this section may elect to contribute other funds to a safe routes
				to school project.
								(ii)Disadvantaged schools and higher-risk
				areasIf a State elects to
				consider supplemental funds as part of the application of an eligible recipient
				for a grant from funds made available under this section, the State shall
				ensure that disadvantaged schools and schools in areas with higher risks of
				death and injury to child pedestrians and cyclists are not at a competitive
				disadvantage in the selection
				process.
								.
		
